Case 0:20-cv-60409-RAR Document 96 Entered on FLSD Docket 08/25/2020 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                   Case No.: 0:20-cv-60409-RUIZ

  DEBORAH BONETA and
  DIEGO BONETA,

          Plaintiffs,

  v.

  AMERICAN MEDICAL SYSTEMS, INC.

          Defendant.
                                                  /

             DEFENDANT AMERICAN MEDICAL SYSTEMS, INC.’S MOTION
       FOR SUMMARY JUDGMENT AND INCORPORATED MEMORANDUM OF LAW

          Plaintiff Deborah Boneta was aware of her alleged injuries, and her healthcare providers

  informed her that she needed a “mesh excision” procedure to address her report of the sensation

  of mesh in her vagina, no later than March 2008. Nevertheless, Plaintiffs didn’t file this lawsuit

  until nearly eight years later. Under Florida’s four-year statute of limitations, all of Plaintiffs’

  claims are therefore time-barred, and this case should be dismissed with prejudice in its entirety.

  I.      STATEMENT OF UNDISPUTED FACTS

          Ms. Boneta presented to Dr. Daniel Ead in April 2006, complaining of symptoms of stress

  urinary incontinence and pressure on her bladder and pelvis. See excerpts from the Deposition of

  Deborah Boneta (“Boneta Dep.”), Ex. A, at 33:22-34:16, 35:4-25; excerpts from the Deposition of

  Daniel Ead, M.D. (“Ead Dep.”), Ex. B, at 11:10-15, 13:8-17, 15:20-23.1 Dr. Ead diagnosed Ms.




  1
   All Exhibits are attached to AMS’s Statement of Uncontested Facts, filed contemporaneously
  herewith.
Case 0:20-cv-60409-RAR Document 96 Entered on FLSD Docket 08/25/2020 Page 2 of 9



  Boneta with mixed urinary incontinence, nocturia, grade 2 cystocele, and female sexual

  dysfunction. Ex. B at 17:22-25; see also Ex. A at 32:17-21.

         On May 30, 2006, Dr. Ead implanted two AMS pelvic mesh products – an AMS Monarc

  Subfascial Hammock and a Perigee System with IntePro – in Ms. Boneta. See excerpts from

  Plaintiff Fact Sheet (“PFS”), Ex. C, at p. 6; Ex. B at 27:6-11.

         Beginning in December 2007, Ms. Boneta began complaining that she felt mesh in her

  vaginal introitus (the opening of the vagina) and that she was suffering from vaginal discomfort.

  See Ex. D. In her deposition, Ms. Boneta testified that she was experiencing bleeding and

  “friction” during intercourse, along with vaginal pain, at this time. Ex. A at 101:24-103:10,

  104:15-105:9. Dr. Ead scheduled Ms. Boneta for surgery on March 27, 2008 to address Ms.

  Boneta’s symptoms. Ex. E; see also Plaintiff’s Response in Opposition to AMS’s Statement of

  Uncontested Facts filed August 24, 2020, ECF No. 92, at ¶¶1-2 (referencing AMS Facts Nos. 12-

  13).

         The day before the March 27, 2008 surgery, Ms. Boneta signed a pre-admission

  questionnaire. The questionnaire described the planned procedure as “transvaginal repair of mesh

  and scar tissue.” See Ex. F, at p. 1. On the day of her surgery, Ms. Boneta signed an informed

  consent form. The form stated that the purpose of the procedure was “transvaginal repair of mesh.”

  See Ex. G. Just before Ms. Boneta was taken to the operating room, a nurse discussed the

  upcoming “transvaginal excision of mesh” with her. See Ex. H. Dr. Ead’s operative report

  confirms that he removed vaginal scar tissue and “synthetic mesh material” from Ms. Boneta on

  March 27, 2008. Ex. E, at p. 1.

         Ms. Boneta returned to Dr. Ead on September 11, 2008, several months after her surgery.

  At that visit, Ms. Boneta complained of dyspareunia [see Ex. I], and Dr. Ead noted that Ms. Boneta




                                                  -2-
Case 0:20-cv-60409-RAR Document 96 Entered on FLSD Docket 08/25/2020 Page 3 of 9



  had “developed extrusion of mesh.” Id. Dr. Ead also noted that he planned to schedule another

  mesh excision surgery and that he discussed the risks and benefits of the surgery with Ms. Boneta.

  Id. On October 27, 2008, Ms. Boneta saw Dr. Jabal Uffelman, another gynecologist [see Ex. A at

  114:3-11], again complaining of “dyspareunia from vaginal mesh.” See Ex. J. Dr. Uffelman noted

  that Ms. Boneta was “referred for mesh excision.” Id.

         Ms. Boneta testified that she lost health insurance for a period of time, in roughly 2009 or

  2010 [Ex. A at 111:18-112:12], a possible explanation for a two-year gap in Ms. Boneta’s medical

  records from March 2009 through February 2011. The planned second excision surgery did not

  take place during this span, perhaps for this reason. See Ex. A at 79:6-17 (testifying that the only

  surgical procedures she had undergone were the 2006 mesh implant, 2015 mesh removal, and

  procedures on her nose and wrist).

         On March 22, 2011, Ms. Boneta returned to Dr. Uffelman. See Ex. K. The record notes

  that Ms. Boneta had a history of mesh erosion after her implant surgery; that she was diagnosed

  with vaginal mesh erosion, and that the plan was to schedule excision of mesh and scar tissue. Id.

  Again, the excision surgery did not take place at this time. See Ex. A at 79:6-17. The medical

  records show that Ms. Boneta did not make any further complaints related to her mesh until April

  2014, when she complained to her gynecologist, Dr. Carol McKenzie, of pelvic, abdominal and

  vaginal pain, and “[b]ladder mesh worries.” See Ex. L.

         On August 26, 2015, Dr. Amir Shariati removed Ms. Boneta’s Monarc sling. Ex. C at p.

  7; Ex. A at 57:23-25. In August 2015, according to Ms. Boneta, she decided that she would file a

  lawsuit a lawsuit against AMS. Ex. A at 12:19-21. Plaintiffs filed this lawsuit on December 31,

  2015. See generally Complaint, ECF No. 1.




                                                 -3-
Case 0:20-cv-60409-RAR Document 96 Entered on FLSD Docket 08/25/2020 Page 4 of 9



  II.       LEGAL ARGUMENT

            A.     Summary Judgment Standard

            Summary judgment is appropriate “if the pleadings, depositions, answers to

  interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

  genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

  of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); see also Fed. R. Civ. P. 56(c). The

  movant “bears the initial responsibility of informing the district court of the basis for its motion,

  and identifying those portions of [the record] which it believes demonstrate the absence of a

  genuine issue of material fact.” Celotex, 477 U.S. at 323. To discharge this burden, the movant

  must demonstrate that there is an absence of evidence to support the nonmoving party’s case. Id.

  at 325.

            After the movant has met its burden under Rule 56(c), the burden of production shifts, and

  the nonmoving party “must do more than simply show that there is some metaphysical doubt as to

  the material facts.” Matsushita Electronic Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

  (1986). Rather, the nonmovant must offer some “concrete evidence from which a reasonable juror

  could retain a verdict in [her] favor.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 243, 256

  (1986). Concrete evidence requires more than a mere “scintilla” of evidence. Id. at 252; see also

  Matsushita, 475 U.S. at 586 n.11 (the nonmoving party “may not rest upon the mere allegations

  or denials of [her] pleading[s], but instead must come forward with “specific facts showing that

  there is a genuine issue for trial”).

            Where the undisputed facts show that no genuine issues of material fact exist, summary

  judgment is appropriate as a matter of law. Byrnes v. Small, No. 8:14-CV-1726-T-36MAP, 2014




                                                   -4-
Case 0:20-cv-60409-RAR Document 96 Entered on FLSD Docket 08/25/2020 Page 5 of 9



  WL 6609049, at *3-*4 (M.D. Fla. Nov. 20, 2014) (granting summary judgment for defendants

  where medical malpractice claims were time-barred).

         B.      The Statute of Limitations Bars All of Plaintiffs’ Claims

         “Statutes of limitation serve important purposes in our legal system and should be strictly

  enforced in all but the most egregious of circumstances.” Fields v. Mylan Pharm., Inc., 751 F.

  Supp. 2d 1260, 1262 (N.D. Fla. 2009) (quoting Arce v. Garcia, 434 F.2d 1254, 1265 (11th Cir.

  2006)). Florida has a four-year statute of limitations for product liability cases.2 Fla. Stat. §

  95.11(3); see also In re Mentor Corp. Obtape Transobturator Sling Prod. Liab. Litig., No.

  200449MD2004CDL, 2016 WL 873814, at *2 n.1 (M.D. Ga. Mar. 4, 2016) (applying Florida law)

  (noting that the four-year statute of limitations applies to product liability claims, but also fraud,

  warranty and negligence). The statute begins to run “from the time the cause of action accrues.”

  Fla. Stat. § 95.031.

         In Florida, the cause of action accrues “when the plaintiff discovers or, through the use of

  reasonable care, should have discovered, the injury.” Byington v. A.H. Robins Co., 580 F. Supp.

  1513, 1515-18 (S.D. Fla. 1984) (finding plaintiff’s cause of action accrued more than four years

  prior to the filing of the complaint and granting defendant’s motion for summary judgment). “The

  knowledge required to commence the limitation period . . . does not rise to that of legal certainty.”

  Univ. of Miami v. Bogorff, 583 So.2d 1000, 1004 (Fla. 1991). Rather, ‘[a]ll that is necessary is



  2
    Plaintiff was a Florida resident at all relevant times, and her implant and revision procedures
  were performed in Florida. PFS, Ex. C, at 3, 6-8. Therefore, Florida law, and its statute of
  limitations, applies to her action. See Crowell v. Clay Hyder Trucking Lines, Inc., 700 So.2d 120,
  122 (Fla. 2d DCA 1997) (“Florida applies the ‘significant relationship test’ . . . to choice of law
  issues arising from tort claims.”); Connell v. Riggins, 944 So.2d 1174, 1177 (Fla. 1st DCA 2006)
  (in a choice of law analysis, consideration should be given to four main factors: (1) the place
  where the injury occurred, (2) the place where the conduct causing the injury occurred, (3) the
  domicile, residence, nationality, place of incorporation and place of business of the parties, and (4)
  the place where the relationship, if any, between the parties is centered).


                                                  -5-
Case 0:20-cv-60409-RAR Document 96 Entered on FLSD Docket 08/25/2020 Page 6 of 9



  that information be made available to Plaintiff so that she suspects, or after a reasonably diligent

  investigation should suspect, that the [product] contributed to her [injuries].” Byington, 580 F.

  Supp. at 1517. In other words “[f]or the statute of limitations to begin running, a plaintiff must

  know that she suffered an injury and have enough information to connect the injury to defendant’s

  product.” In re Mentor, 2016 WL 873814, at *2.

         In this case, Plaintiff herself knew that her mesh was the suspected cause of her symptoms.

  That is more knowledge than Florida law requires. Under Florida law, a plaintiff need not have

  full medical knowledge for her cause of action to be deemed to have accrued; rather, she need only

  know of a “possible causal connection” between the product and her injury. See Oliver v. Bos.

  Sci. Corp., No. 2:13-CV-01736, 2015 WL 5838506, at *3 (S.D.W. Va. Oct. 5, 2015) (applying

  Florida law) (citing Walls v. Armour Pharm. Co., 832 F. Supp. 1467, 1478 (M.D. Fla. 1993)). This

  is because, “[i]f potential lay claimants were required to possess a professional level of knowledge

  before a cause of action was discoverable, then theoretically the claimants’ action would almost

  never accrue.” Byington, 580 F. Supp. at 1517. Instead, Plaintiff’s doctors’ knowledge is imputed

  to her, because “this knowledge would be similarly available to Plaintiff upon the exercise of due

  diligence.” Doe v. Cutter Biological, 813 F. Supp. 1547, 1555 (M.D. Fla. 1993), aff’d, 16 F.3d

  1231 (11th Cir. 1994), 66 F.3d 342 (11th Cir. 1995); see also In re Trasylol Prod. Liab. Litig., No.

  08-80401, 2010 WL 6098570, at *8 (S.D. Fla. Mar. 8, 2010) (“Plaintiff attempts to make a triable

  issue of fact about the information contained in her medical records by testifying that she did not

  either remember or understand what her doctors told her, . . . [however] [w]hether plaintiff wanted

  to understand the relationship between the drug administration and her injury does not affect the

  fact that under Florida law knowledge of the information of accessible medical records is imputed

  to her.”). Critically, a Florida plaintiff need not know that her injury was caused by a “defect” in




                                                 -6-
Case 0:20-cv-60409-RAR Document 96 Entered on FLSD Docket 08/25/2020 Page 7 of 9



  the product; knowledge or reason to have knowledge of a connection between the product and her

  injury are sufficient. See In re Mentor, 2016 WL 873814, at *2 (“[P]laintiff did not point to any

  Florida authority establishing that a plaintiff who knows of a connection between her injuries and

  a product must also be aware that her injuries may have been caused by a product defect before

  the statute of limitations begins to run.”).

          Under similar circumstances – when, outside of the limitations period, plaintiffs’

  physicians told them that their mesh products were causing their symptoms and/or performed mesh

  revision surgery – courts in the Eleventh Circuit have routinely held that cases are time-barred

  under Florida law. See, e.g., In re Mentor, 2016 WL 873814, at *1-*2 (statute of limitations began

  to run when plaintiff experienced vaginal discharge and bleeding, and her physician told her the

  pelvic mesh product had eroded and performed revision surgery); Parcell v. Mentor Worldwide

  LLC, No. 8:16-CV-3507-T-27TGW, 2017 WL 2462591, at *2 (M.D. Fla. June 6, 2017) (cause of

  action accrued when plaintiff presented with urine loss and vaginal discharge, was diagnosed with

  mesh erosion, and underwent removal of the mesh). The pelvic mesh MDL judge has also granted

  several summary judgment motions on similar facts under Florida’s statute of limitations. See

  Oliver, 2015 WL 5838506, at *3 (S.D.W. Va. Oct. 5, 2015) (limitations period triggered a few

  weeks after implant when plaintiff told her physician she felt the sling was causing her alleged

  injuries); Fleming v. Boston Scientific Corp., No. 2:12-cv-5131, 2015 WL 1405493, at *4-*5

  (S.D.W. Va. Mar. 26, 2015) (cause of action accrued when plaintiff underwent procedure to

  remove exposed mesh, because she was aware that mesh “had been implanted inside of her and

  that she was experiencing adverse health effects”).

          Here, Plaintiffs’ claims accrued no later than March 27, 2008, when Ms. Boneta underwent

  her first mesh revision surgery. By that time, Ms. Boneta had complained of the sensation of mesh




                                                 -7-
Case 0:20-cv-60409-RAR Document 96 Entered on FLSD Docket 08/25/2020 Page 8 of 9



  in her vagina, Ms. Boneta had signed an informed consent to mesh removal, she had been reminded

  that she was about to undergo mesh removal surgery on her way to the operating room, and the

  operative report from the surgery indicated that mesh was in fact removed during the procedure.

  In short, by March 27, 2008, Plaintiffs had all of the information necessary to connect the mesh to

  Ms. Boneta’s alleged injuries. Any self-serving assertion that Ms. Boneta did not actually make

  this connection until more than seven years later when she underwent a second mesh revision

  surgery is refuted by the medical records and does not save her claims from dismissal. See In re

  Trasylol Prod. Liab. Litig., 2010 WL 6098570, at *8 (“Whether plaintiff wanted to understand the

  relationship between the drug administration and her injury does not affect the fact that under

  Florida law knowledge of the information of accessible medical records is imputed to her. Plaintiff

  provides no legal basis for the proposition that a plaintiff's self-serving testimony is sufficient to

  counter record evidence so as to create a triable issue of fact precluding summary judgment.”).

          Plaintiffs waited until December 2015—more than seven years after the first mesh revision

  procedure and more than three years after the March 2012 expiration of the limitations period—

  to file their lawsuit.3 As a result, all of Plaintiffs’ claims—including the derivative loss of

  consortium and punitive damages claims—are time-barred, and AMS is entitled to summary

  judgment on all of the claims in this lawsuit.




  3
    Even if Plaintiffs could assert some triable issue of fact to indicate that their claims did not accrue
  in March 2008, the undisputed factual record indicates that Ms. Boneta continued to complain of
  dyspareunia and was told in both September and October 2008—again, more than four years
  before the Complaint was filed—that she had mesh extrusion and that she should have another
  procedure to excise the mesh. See Exs. I, J.


                                                    -8-
Case 0:20-cv-60409-RAR Document 96 Entered on FLSD Docket 08/25/2020 Page 9 of 9



  III.   CONCLUSION

         Plaintiffs failed to file this lawsuit within four years after their claims accrued, and their

  claims are therefore time-barred. No disputed issues of material fact remain, and this Court should

  grant summary judgment in AMS’s favor and dismiss the Complaint with prejudice.


  Dated: August 25, 2020                               Respectfully submitted,


                                                       /s/ Edward M. Mullins
                                                       Edward M. Mullins, Esq.
                                                       Florida Bar No. 863920
                                                       Email: emullins@reedsmith.com
                                                       Christina Olivos, Esq.
                                                       Florida Bar No. 119580
                                                       Email: colivos@reedsmith.com
                                                       REED SMITH LLP
                                                       1001 Brickell Bay Drive, Suite 900
                                                       Miami, FL 33131
                                                       Telephone: (786) 747-0200
                                                       Facsimile: (786) 747-0299


                                                       Heather A. Ritch, Esq.
                                                       Email: hritchrocks@reedsmith.com
                                                       Admitted pro hac vice
                                                       Rachel B. Weil, Esq.
                                                       Email: rweil@reedsmith.com
                                                       Admitted pro hac vice
                                                       REED SMITH LLP
                                                       1717 Arch Street, Suite 3100
                                                       Philadelphia, PA 19103
                                                       Telephone: (215) 851-8100
                                                       Facsimile: (215) 851-1420

                                                       Attorneys for Defendant American Medical
                                                       Systems, Inc.




                                                 -9-
